otice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments (RCE)

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered. The claims 1, 12, 21 and 27 have been amended.  No claim was cancelled. New claims 34-37 have been added. Therefore, claims 1-5, 7-8, 10-15, 17, 19-24 and 26-37 are pending and addressed below.
The reference of Cirik et al. (US 20190253941, henceforth “Cirik”) is replaced with Matsumura et al. (WO2020246013, henceforth “Matsumura”). Please note that machine translation of Matsumura et al. (WO2020246013) is used for rejection.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 12, 13, 21, 22, 27, 28, 34-37  are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20190357291,  henceforth “Zhou”) and in view of Matsumura et al. (WO2020246013, machine translation used for rejection, henceforth “Matsumura”).
Examiner’s note: in what follows, references are drawn to Zhou unless otherwise mentioned.
Regarding claim 1, Zhou teaches a method for wireless communications by a user equipment (UE) (FIGS. 1, 51, 59), comprising: 
determining resources comprising a beam failure detection (BFD) resource set to monitor for BFD when the UE is in (FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). FIG. 59 shows a method for determining a beam failure. At step 5902, a wireless device receives message for BWP and BFR configuration. The one or more RRC messages may be received from a base station. The one or more RRC message comprises configuration parameters. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]. FIG. 3 shows an example of base stations (base station 1, 120A, and base station 2, 120B) and a wireless device 110. The wireless device 110 may comprise a UE or any other wireless device, see [0232]. The wireless device 110 communicates with both base station 1, 120A, and base station 2, 120B for BFD, RLM, BFR operations. The base station 1, 120A and base station 2 are equivalent to TRP1 and TRP2. The missing/crossed out limitations will be discussed in view of Matsumura.), wherein
the first TRP is  (FIG. 3, the base station 1, 120A  is equivalent to the first TRP. A base station may send (e.g., transmit) one or more PDCCH in different CORESETs. A base station may transmit one or more RRC messages comprising configuration parameters of one or more CORESETs. A base station may send (e.g., transmit) a PDCCH in a dedicated CORESET for particular purpose, for example, for beam failure recovery confirmation, see [0347]. The missing/crossed out limitations will be discussed in view of Matsumura.); 
the second TRP is (FIG. 3, the base station 2, 120B  is equivalent to the second TRP. A base station may send (e.g., transmit) one or more PDCCH in different CORESETs. A base station may transmit one or more RRC messages comprising configuration parameters of one or more CORESETs. A base station may send (e.g., transmit) a PDCCH in a dedicated CORESET for particular purpose, for example, for beam failure recovery confirmation, see [0347]. The missing/crossed out limitations will be discussed in view of Matsumura.); and 
the UE determines the BFD resource set by  (A wireless device may be configured with control resource sets (e.g., CORESETs) for every type of common search space and/or for wireless device-specific search space, for example, for a DL BWP in a set of DL BWPs on a primary cell, see [0392]. FIG. 55 shows an example configuration of two or more active BWPs and corresponding sets of resources for BFD. FIG. 59 at step 5902, a wireless device receives message for BWP and BFR configuration. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]. The missing/crossed out limitations will be discussed in view of Matsumura.);
detecting a beam failure based on monitoring of the determined resources to monitor (FIG. 59 at step 5908, the wireless device performs beam failure recovery operation on the at least one active BWP. At step 5910, the wireless device detects a beam failure, see [0700].); and
 triggering a beam failure recovery (BFR) procedure based on the detection (FIG. 59 at step 5912, the wireless device  initiates a beam failure recovery (BFR) procedure, see [0700].). 
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) determining resources comprising a beam failure detection (BFD) resource set to monitor for BFD when the UE is in a multiple transmitter receiver point (TRP) mode of operation involving at least first and second TRPs, (2) the first TRP is associated with at least a first control resource set (CORESET), (3) the second TRP is associated with at least a second CORESET, (4) the UE determines the BFD resource set by mapping at least one of the first or second CORESETs to the BFD resource set based on a mapping of CORESETs to BFD resource sets.
However, in an analogous art, Matsumura discloses the missing/crossed limitations comprising: (1) determining resources comprising a beam failure detection (BFD) resource set to monitor for BFD when the UE is in a multiple transmitter receiver point (TRP) mode of operation involving at least first and second TRPs (FIGS. 1A to 1D are each a diagram to show examples of a multi-TRP scenarios, [0018]. FIG. 1B shows an example of a case in which only one TRP (in the present example, TRP 1) out of the multiple TRPs transmits a control signal to the UE, and each of the multiple TRPs transmits a data signal. The UE receives each PDSCH transmitted from the multiple TRPs, based on one piece of downlink control information (DCI), [0020]. FIG. 1D shows an example of a case in which each of the multiple TRPs transmits separate control signals to the UE, and each of the multiple TRPs transmits a data signal (which may be referred to as a multi-master mode). In TRP 1, a first control signal (DCI) may be transmitted, and in TRP 2, a second control signal (DCI) may be transmitted. The UE receives each PDSCH transmitted from the multiple TRPs, based on these pieces of DCI, [0022]. FIGS. 6-8 are diagrams to show examples of BFD-RS determination rule according to different embodiments, [0148]-[0166]. The user terminal 20 may be a terminal supporting at least one of communication schemes such as LTE, LTE-A, 5G, and so on, [0191].), (2) the first TRP is associated with at least a first control resource set (CORESET) (FIG. 6 shows the TRPs, the CORESET groups, the CORESETs, the monitoring periods of the search space sets, and the configurations of the TCI states, [0148]-[0155]. Similarly, FIGS. 7 and 8 show the TRPs, the CORESET groups, the CORESETs, the monitoring periods of the search space sets, and the configurations of the TCI states, [0156]-[0180]. TRP 0 is related to CORSET 0, CORESET 1 and CORSET 2. TRP 1 is related to CORSET 3 and CORSET 4. So, the first TRP i.e. TRP0 is associated with at least a first control resource set (CORESET).), (3) the second TRP is associated with at least a second CORESET (FIG. 6 shows the TRPs, the CORESET groups, the CORESETs, the monitoring periods of the search space sets, and the configurations of the TCI states, [0148]. Similarly, FIGS. 7 and 8 show the TRPs, the CORESET groups, the CORESETs, the monitoring periods of the search space sets, and the configurations of the TCI states, [0156]-[0180]. TRP 0 is related to CORSET 0, CORESET 1 and CORSET 2. TRP 1 is related to CORSET 3 and CORSET 4. . So, the second TRP i.e. TRP1 is associated with at least a second control resource set (CORESET).), (4) the UE determines the BFD resource set by mapping at least one of the first or second CORESETs to the BFD resource set based on a mapping of CORESETs to BFD resource sets (FIG. 2, in Step S101, the UE performs measurement based on the RS resource transmitted by using two beams. The RS may be at least one of the SSB and the CSI-RS. The RS measured in Step S101 may be referred to as an RS for beam failure detection (Beam Failure Detection RS (BFD-RS)) or the like, [0067]. FIGS. 6-8 are diagrams to show examples of BFD-RS determination rule according to a fourth, fifth and sixth embodiments. FIG. 6, the UE selects TCI states 2 and 4 for the PDCCH in CORESETs 0 and 3 associated with the search space sets having the shortest monitoring period of 10 ms in order from the monitoring period out of the CORESETs in all of the CORESET groups. Through the operation, the UE determines the RSs of selected TCI states 2 and 4 as two BFD-RSs, [0150]-[0155]. FIG. 7, through the operation, the UE determines the RSs of TCI states 2 and 3 as two BFD-RSs, out of CORESET group 0 corresponding to one TRP, [0156]-[0162]. FIG. 8, UE determines the RLM-RSs, based on rule 2-1 from each of different CORESET groups. In this example, the UE selects TCI state 2 for the PDCCH in CORESET 0 associated with the search space set having the shortest monitoring period of 10 ms in CORESET group 0 as the BFD-RS, and selects TCI state 4 for the PDCCH in CORESET 3 associated with the search space set having the shortest monitoring period of 10 ms in CORESET group 1 as the BFD-RS. Through the operation, the UE determines TCI states 2 and 4 as the BFD-RSs, [0163]-[0180]. This technique is used by the UE determines the BFD resource set by mapping at least one of the first or second CORESETs to the BFD resource set based on a mapping of CORESETs to BFD resource sets.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Matsumura in order to make a more effective method by detecting link failure appropriately. When the UE reports at least one of the described UE capabilities, the UE may assume that the UE applies (or is configured to apply) at least one of the embodiments described above. The network may report
information for enabling operation based on at least one of the described embodiments applied to the UE that has reported at least one of the described UE capabilities. Note that such operation may be applied only to a given frequency range (for example, Frequency Range 2 (FR 2)). Owing to such operation, complexity of the UE can be reduced, see (Matsumura, [0014], [0170]-[0171].).
 Regarding claim 12, Zhou teaches a method for wireless communications by a network entity (FIGS. 1, 51, 59), comprising: 
providing signaling to a user equipment (UE) indicating a beam failure detection (BFD) resource set for the UE to monitor for BFD when the UE is in (A base station may transmit one or more RRC messages comprising configuration parameters of one or more CORESETs, see [0347].  FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). FIG. 59 shows a method for determining a beam failure. At step 5902, a wireless device receives message for BWP and BFR configuration. The one or more RRC messages may be received from a base station. The one or more RRC message comprises configuration parameters. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]. FIG. 3 shows an example of base stations (base station 1, 120A, and base station 2, 120B) and a wireless device 110. The wireless device 110 may comprise a UE or any other wireless device, see [0232]. The missing/crossed out limitations will be discussed in view of Matsumura.), wherein:
the first TRP is  (FIG. 3, the base station 1, 120A  is equivalent to the first TRP. A base station may send (e.g., transmit) one or more PDCCH in different CORESET. A base station may transmit one or more RRC messages comprising configuration parameters of one or more CORESETs, see [0347]. The missing/crossed out limitations will be discussed in view of Matsumura.); 
the second TRP is (FIG. 3, the base station 2, 120B  is equivalent to the second TRP. A base station may send (e.g., transmit) one or more PDCCH in different CORESET. A base station may transmit one or more RRC messages comprising configuration parameters of one or more CORESETs, see [0347]. The missing/crossed out limitations will be discussed in view of Matsumura.); and 
the BFD resource set is  (A wireless device may be configured with control resource sets (e.g., CORESETs) for every type of common search space and/or for wireless device-specific search space, for example, for a DL BWP in a set of DL BWPs on a primary cell, see [0392]. FIG. 55 shows an example configuration of two or more active BWPs and corresponding sets of resources for BFD. FIG. 59 at step 5902, a wireless device receives message for BWP and BFR configuration. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]. The missing/crossed out limitations will be discussed in view of Matsumura.);
participating in a beam failure recovery (BFR) procedure with the UE after the UE has detected a beam failure based on monitoring of the BFD resource set (FIG. 59 at step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure. At step 5912, the wireless device  initiates a beam failure recovery (BFR) procedure, see [0700].). 
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) providing signaling to a user equipment (UE) indicating a beam failure detection (BFD) resource set for the UE to monitor for BFD when the UE is in a multiple transmitter receiver point (TRP) mode of operation involving at least first and second TRPs, (2) the first TRP is associated with at least a first control resource set (CORESET), (3) the second TRP is associated with at least a second CORESET, (4) the BFD resource set is mapped to at least one of the first or second CORESETs based on a mapping of CORESETs to BFD resource sets.
However, in an analogous art, Matsumura discloses the missing/crossed limitations comprising: (1) providing signaling to a user equipment (UE) indicating a beam failure detection (BFD) resource set for the UE to monitor for BFD when the UE is in a multiple transmitter receiver point (TRP) mode of operation involving at least first and second TRPs (FIGS. 1A to 1D are each a diagram to show examples of a multi-TRP scenarios, [0018]. FIG. 1B shows an example of a case in which only one TRP (in the present example, TRP 1) out of the multiple TRPs transmits a control signal to the UE, and each of the multiple TRPs transmits a data signal. The UE receives each PDSCH transmitted from the multiple TRPs, based on one piece of downlink control information (DCI), [0020]. FIG. 1D shows an example of a case in which each of the multiple TRPs transmits separate control signals to the UE, and each of the multiple TRPs transmits a data signal (which may be referred to as a multi-master mode). In TRP 1, a first control signal (DCI) may be transmitted, and in TRP 2, a second control signal (DCI) may be transmitted. The UE receives each PDSCH transmitted from the multiple TRPs, based on these pieces of DCI, [0022]. FIGS. 6-8 are diagrams to show examples of BFD-RS determination rule according to different embodiments, [0148]-[0166]. The user terminal 20 may be a terminal supporting at least one of communication schemes such as LTE, LTE-A, 5G, and so on, [0191].), (2) the first TRP is associated with at least a first control resource set (CORESET) (FIG. 6 shows the TRPs, the CORESET groups, the CORESETs, the monitoring periods of the search space sets, and the configurations of the TCI states, [0148]-[0155]. Similarly, FIGS. 7 and 8 show the TRPs, the CORESET groups, the CORESETs, the monitoring periods of the search space sets, and the configurations of the TCI states, [0156]-[0180]. TRP 0 is related to CORSET 0, CORESET 1 and CORSET 2. TRP 1 is related to CORSET 3 and CORSET 4. So, the first TRP i.e. TRP0 is associated with at least a first control resource set (CORESET).), (3) the second TRP is associated with at least a second CORESET (FIG. 6 shows the TRPs, the CORESET groups, the CORESETs, the monitoring periods of the search space sets, and the configurations of the TCI states, [0148]. Similarly, FIGS. 7 and 8 show the TRPs, the CORESET groups, the CORESETs, the monitoring periods of the search space sets, and the configurations of the TCI states, [0156]-[0180]. TRP 0 is related to CORSET 0, CORESET 1 and CORSET 2. TRP 1 is related to CORSET 3 and CORSET 4. . So, the second TRP i.e. TRP1 is associated with at least a second control resource set (CORESET).), (4) the BFD resource set is mapped to at least one of the first or second CORESETs based on a mapping of CORESETs to BFD resource sets (FIG. 2, in Step S101, the UE performs measurement based on the RS resource transmitted by using two beams. The RS may be at least one of the SSB and the CSI-RS. The RS measured in Step S101 may be referred to as an RS for beam failure detection (Beam Failure Detection RS (BFD-RS)) or the like, [0067]. FIGS. 6-8 are diagrams to show examples of BFD-RS determination rule according to a fourth, fifth and sixth embodiments. FIG. 6, the UE selects TCI states 2 and 4 for the PDCCH in CORESETs 0 and 3 associated with the search space sets having the shortest monitoring period of 10 ms in order from the monitoring period out of the CORESETs in all of the CORESET groups. Through the operation, the UE determines the RSs of selected TCI states 2 and 4 as two BFD-RSs, [0150]-[0155]. FIG. 7, through the operation, the UE determines the RSs of TCI states 2 and 3 as two BFD-RSs, out of CORESET group 0 corresponding to one TRP, [0156]-[0162]. FIG. 8, UE determines the RLM-RSs, based on rule 2-1 from each of different CORESET groups. In this example, the UE selects TCI state 2 for the PDCCH in CORESET 0 associated with the search space set having the shortest monitoring period of 10 ms in CORESET group 0 as the BFD-RS, and selects TCI state 4 for the PDCCH in CORESET 3 associated with the search space set having the shortest monitoring period of 10 ms in CORESET group 1 as the BFD-RS. Through the operation, the UE determines TCI states 2 and 4 as the BFD-RSs, [0163]-[0180].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Matsumura in order to make a more effective method by detecting link failure appropriately. When the UE reports at least one of the described UE capabilities, the UE may assume that the UE applies (or is configured to apply) at least one of the embodiments described above. The network may report
information for enabling operation based on at least one of the described embodiments applied to the UE that has reported at least one of the described UE capabilities. Note that such operation may be applied only to a given frequency range (for example, Frequency Range 2 (FR 2)). Owing to such operation, complexity of the UE can be reduced, see (Matsumura, [0014], [0170]-[0171].).
 Regarding claim 21, Zhou teaches a user equipment (UE) (FIG. item 110A or 110B), comprising: 
a memory (FIG. 61 items 6102, 6103, 6104 and 6105); and 
a processor coupled to the memory, the processor being configured to (FIG. 61 items 6101, 6102, 6103, 6104 and 6105): 
determine resources comprising a beam failure detection (BFD) resource set to monitor for BFD when the UE is in (FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). FIG. 59 shows a method for determining a beam failure. At step 5902, a wireless device receives message for BWP and BFR configuration. The one or more RRC messages may be received from a base station. The one or more RRC message comprises configuration parameters. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]. FIG. 3 shows an example of base stations (base station 1, 120A, and base station 2, 120B) and a wireless device 110. The wireless device 110 may comprise a UE or any other wireless device, see [0232]. The base station 1, 120A and base station 2 are equivalent to TRP1 and TRP2. The missing/crossed out limitations will be discussed in view of Matsumura.), wherein
the first TRP is  (FIG. 3, the base station 1, 120A  is equivalent to the first TRP. A base station may send (e.g., transmit) one or more PDCCH in different CORESET. A base station may transmit one or more RRC messages comprising configuration parameters of one or more CORESETs, see [0347]. The missing/crossed out limitations will be discussed in view of Matsumura.); 
the second TRP is (FIG. 3, the base station 2, 120B  is equivalent to the second TRP. A base station may send (e.g., transmit) one or more PDCCH in different CORESET. A base station may transmit one or more RRC messages comprising configuration parameters of one or more CORESETs, see [0347]. The missing/crossed out limitations will be discussed in view of Matsumura.); and 
the UE determines the BFD resource set by  (A wireless device may be configured with control resource sets (e.g., CORESETs) for every type of common search space and/or for wireless device-specific search space, for example, for a DL BWP in a set of DL BWPs on a primary cell, see [0392]. FIG. 55 shows an example configuration of two or more active BWPs and corresponding sets of resources for BFD. FIG. 59 at step 5902, a wireless device receives message for BWP and BFR configuration. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]. The missing/crossed out limitations will be discussed in view of Matsumura.);
detect a beam failure based on monitoring of the determined resources to monitor (FIG. 59 at step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure, see [0700].); and 
trigger a beam failure recovery (BFR) procedure based on the detection (FIG. 59 at step 5912, the wireless device  initiates a beam failure recovery (BFR) procedure, see [0700].).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) determine resources comprising a beam failure detection (BFD) resource set to monitor for BFD when the UE is in a multiple transmitter receiver point (TRP) mode of operation involving at least first and second TRPs, (2) the first TRP is associated with at least a first control resource set (CORESET), (3) the second TRP is associated with at least a second CORESET, (4) the UE determines the BFD resource set by mapping at least one of the first or second CORESETs to the BFD resource set based on a mapping of CORESETs to BFD resource sets.
However, in an analogous art, Matsumura discloses the missing/crossed limitations comprising: (1) determine resources comprising a beam failure detection (BFD) resource set to monitor for BFD when the UE is in a multiple transmitter receiver point (TRP) mode of operation involving at least first and second TRPs (FIGS. 1A to 1D are each a diagram to show examples of a multi-TRP scenarios, [0018]. FIG. 1B shows an example of a case in which only one TRP (in the present example, TRP 1) out of the multiple TRPs transmits a control signal to the UE, and each of the multiple TRPs transmits a data signal. The UE receives each PDSCH transmitted from the multiple TRPs, based on one piece of downlink control information (DCI), [0020]. FIG. 1D shows an example of a case in which each of the multiple TRPs transmits separate control signals to the UE, and each of the multiple TRPs transmits a data signal (which may be referred to as a multi-master mode). In TRP 1, a first control signal (DCI) may be transmitted, and in TRP 2, a second control signal (DCI) may be transmitted. The UE receives each PDSCH transmitted from the multiple TRPs, based on these pieces of DCI, [0022]. FIGS. 6-8 are diagrams to show examples of BFD-RS determination rule according to different embodiments, [0148]-[0166]. The user terminal 20 may be a terminal supporting at least one of communication schemes such as LTE, LTE-A, 5G, and so on, [0191].), (2) the first TRP is associated with at least a first control resource set (CORESET) (FIG. 6 shows the TRPs, the CORESET groups, the CORESETs, the monitoring periods of the search space sets, and the configurations of the TCI states, [0148]-[0155]. Similarly, FIGS. 7 and 8 show the TRPs, the CORESET groups, the CORESETs, the monitoring periods of the search space sets, and the configurations of the TCI states, [0156]-[0180]. TRP 0 is related to CORSET 0, CORESET 1 and CORSET 2. TRP 1 is related to CORSET 3 and CORSET 4. So, the first TRP i.e. TRP0 is associated with at least a first control resource set (CORESET).), (3) the second TRP is associated with at least a second CORESET (FIG. 6 shows the TRPs, the CORESET groups, the CORESETs, the monitoring periods of the search space sets, and the configurations of the TCI states, [0148]. Similarly, FIGS. 7 and 8 show the TRPs, the CORESET groups, the CORESETs, the monitoring periods of the search space sets, and the configurations of the TCI states, [0156]-[0180]. TRP 0 is related to CORSET 0, CORESET 1 and CORSET 2. TRP 1 is related to CORSET 3 and CORSET 4. . So, the second TRP i.e. TRP1 is associated with at least a second control resource set (CORESET).), (4) the UE determines the BFD resource set by mapping at least one of the first or second CORESETs to the BFD resource set based on a mapping of CORESETs to BFD resource sets (FIG. 2, in Step S101, the UE performs measurement based on the RS resource transmitted by using two beams. The RS may be at least one of the SSB and the CSI-RS. The RS measured in Step S101 may be referred to as an RS for beam failure detection (Beam Failure Detection RS (BFD-RS)) or the like, [0067]. FIGS. 6-8 are diagrams to show examples of BFD-RS determination rule according to a fourth, fifth and sixth embodiments. FIG. 6, the UE selects TCI states 2 and 4 for the PDCCH in CORESETs 0 and 3 associated with the search space sets having the shortest monitoring period of 10 ms in order from the monitoring period out of the CORESETs in all of the CORESET groups. Through the operation, the UE determines the RSs of selected TCI states 2 and 4 as two BFD-RSs, [0150]-[0155]. FIG. 7, through the operation, the UE determines the RSs of TCI states 2 and 3 as two BFD-RSs, out of CORESET group 0 corresponding to one TRP, [0156]-[0162]. FIG. 8, UE determines the RLM-RSs, based on rule 2-1 from each of different CORESET groups. In this example, the UE selects TCI state 2 for the PDCCH in CORESET 0 associated with the search space set having the shortest monitoring period of 10 ms in CORESET group 0 as the BFD-RS, and selects TCI state 4 for the PDCCH in CORESET 3 associated with the search space set having the shortest monitoring period of 10 ms in CORESET group 1 as the BFD-RS. Through the operation, the UE determines TCI states 2 and 4 as the BFD-RSs, [0163]-[0180]. This technique is used by the UE determines the BFD resource set by mapping at least one of the first or second CORESETs to the BFD resource set based on a mapping of CORESETs to BFD resource sets.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Matsumura in order to make a more effective method by detecting link failure appropriately. When the UE reports at least one of the described UE capabilities, the UE may assume that the UE applies (or is configured to apply) at least one of the embodiments described above. The network may report
information for enabling operation based on at least one of the described embodiments applied to the UE that has reported at least one of the described UE capabilities. Note that such operation may be applied only to a given frequency range (for example, Frequency Range 2 (FR 2)). Owing to such operation, complexity of the UE can be reduced, see (Matsumura, [0014], [0170]-[0171].).
Regarding claim 27, Zhou teaches a network entity (FIG. item 120A or 120B or ng-eNB), comprising: 
a memory (FIG. 61 items 6102, 6103, 6104 and 6105); and 
a processor coupled to the memory, the processor being configured to (FIG. 61 items 6101, 6102, 6103, 6104 and 6105): 
provide signaling to a user equipment (UE) indicating a beam failure detection (BFD) resource set for the UE to monitor for BFD) when the UE is in (FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). FIG. 59 shows a method for determining a beam failure. At step 5902, a wireless device receives message for BWP and BFR configuration. The one or more RRC messages may be received from a base station. The one or more RRC message comprises configuration parameters. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]. FIG. 3 shows an example of base stations (base station 1, 120A, and base station 2, 120B) and a wireless device 110. The wireless device 110 may comprise a UE or any other wireless device, see [0232]. The base station 1, 120A and base station 2 are equivalent to TRP1 and TRP2. The missing/crossed out limitations will be discussed in view of Matsumura.), wherein:
the first TRP is  (FIG. 3, the base station 1, 120A  is equivalent to the first TRP. A base station may send (e.g., transmit) one or more PDCCH in different CORESET. A base station may transmit one or more RRC messages comprising configuration parameters of one or more CORESETs, see [0347]. The missing/crossed out limitations will be discussed in view of Matsumura.); 
the second TRP is (FIG. 3, the base station 2, 120B  is equivalent to the second TRP. A base station may send (e.g., transmit) one or more PDCCH in different CORESET. A base station may transmit one or more RRC messages comprising configuration parameters of one or more CORESETs, see [0347]. The missing/crossed out limitations will be discussed in view of Matsumura.); and 
the BFD resource set is  (A wireless device may be configured with control resource sets (e.g., CORESETs) for every type of common search space and/or for wireless device-specific search space, for example, for a DL BWP in a set of DL BWPs on a primary cell, see [0392]. FIG. 55 shows an example configuration of two or more active BWPs and corresponding sets of resources for BFD. FIG. 59 at step 5902, a wireless device receives message for BWP and BFR configuration. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]. The missing/crossed out limitations will be discussed in view of Matsumura.);
participate in a beam failure recovery (BFR) procedure with the UE after the UE has detected a beam failure based on monitoring of the BFD resource (FIG. 59 at step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure. At step 5912, the wireless device  initiates a beam failure recovery (BFR) procedure, see [0700].).
 As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) provide signaling to a user equipment (UE) indicating a beam failure detection (BFD) resource set for the UE to monitor for BFD when the UE is in a multiple transmitter receiver point (TRP) mode of operation involving at least first and second TRPs, (2) the first TRP is associated with at least a first control resource set (CORESET), (3) the second TRP is associated with at least a second CORESET, (4) the BFD resource set is mapped to at least one of the first or second CORESETs based on a mapping of CORESETs to BFD resource sets.
However, in an analogous art, Matsumura discloses the missing/crossed limitations comprising: (1) determining resources comprising a beam failure detection (BFD) resource set to monitor for BFD when the UE is in a multiple transmitter receiver point (TRP) mode of operation involving at least first and second TRPs (FIGS. 1A to 1D are each a diagram to show examples of a multi-TRP scenarios, [0018]. FIG. 1B shows an example of a case in which only one TRP (in the present example, TRP 1) out of the multiple TRPs transmits a control signal to the UE, and each of the multiple TRPs transmits a data signal. The UE receives each PDSCH transmitted from the multiple TRPs, based on one piece of downlink control information (DCI), [0020]. FIG. 1D shows an example of a case in which each of the multiple TRPs transmits separate control signals to the UE, and each of the multiple TRPs transmits a data signal (which may be referred to as a multi-master mode). In TRP 1, a first control signal (DCI) may be transmitted, and in TRP 2, a second control signal (DCI) may be transmitted. The UE receives each PDSCH transmitted from the multiple TRPs, based on these pieces of DCI, [0022]. FIGS. 6-8 are diagrams to show examples of BFD-RS determination rule according to different embodiments, [0148]-[0166]. The user terminal 20 may be a terminal supporting at least one of communication schemes such as LTE, LTE-A, 5G, and so on, [0191].), (2) the first TRP is associated with at least a first control resource set (CORESET) (FIG. 6 shows the TRPs, the CORESET groups, the CORESETs, the monitoring periods of the search space sets, and the configurations of the TCI states, [0148]-[0155]. Similarly, FIGS. 7 and 8 show the TRPs, the CORESET groups, the CORESETs, the monitoring periods of the search space sets, and the configurations of the TCI states, [0156]-[0180]. TRP 0 is related to CORSET 0, CORESET 1 and CORSET 2. TRP 1 is related to CORSET 3 and CORSET 4. So, the first TRP i.e. TRP0 is associated with at least a first control resource set (CORESET).), (3) the second TRP is associated with at least a second CORESET (FIG. 6 shows the TRPs, the CORESET groups, the CORESETs, the monitoring periods of the search space sets, and the configurations of the TCI states, [0148]. Similarly, FIGS. 7 and 8 show the TRPs, the CORESET groups, the CORESETs, the monitoring periods of the search space sets, and the configurations of the TCI states, [0156]-[0180]. TRP 0 is related to CORSET 0, CORESET 1 and CORSET 2. TRP 1 is related to CORSET 3 and CORSET 4. . So, the second TRP i.e. TRP1 is associated with at least a second control resource set (CORESET).), (4) the UE determines the BFD resource set by mapping at least one of the first or second CORESETs to the BFD resource set based on a mapping of CORESETs to BFD resource sets (FIG. 2, in Step S101, the UE performs measurement based on the RS resource transmitted by using two beams. The RS may be at least one of the SSB and the CSI-RS. The RS measured in Step S101 may be referred to as an RS for beam failure detection (Beam Failure Detection RS (BFD-RS)) or the like, [0067]. FIGS. 6-8 are diagrams to show examples of BFD-RS determination rule according to a fourth, fifth and sixth embodiments. FIG. 6, the UE selects TCI states 2 and 4 for the PDCCH in CORESETs 0 and 3 associated with the search space sets having the shortest monitoring period of 10 ms in order from the monitoring period out of the CORESETs in all of the CORESET groups. Through the operation, the UE determines the RSs of selected TCI states 2 and 4 as two BFD-RSs, [0150]-[0155]. FIG. 7, through the operation, the UE determines the RSs of TCI states 2 and 3 as two BFD-RSs, out of CORESET group 0 corresponding to one TRP, [0156]-[0162]. FIG. 8, UE determines the RLM-RSs, based on rule 2-1 from each of different CORESET groups. In this example, the UE selects TCI state 2 for the PDCCH in CORESET 0 associated with the search space set having the shortest monitoring period of 10 ms in CORESET group 0 as the BFD-RS, and selects TCI state 4 for the PDCCH in CORESET 3 associated with the search space set having the shortest monitoring period of 10 ms in CORESET group 1 as the BFD-RS. Through the operation, the UE determines TCI states 2 and 4 as the BFD-RSs, [0163]-[0180]. This technique is used by the UE determines the BFD resource set by mapping at least one of the first or second CORESETs to the BFD resource set based on a mapping of CORESETs to BFD resource sets.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Matsumura in order to make a more effective method by detecting link failure appropriately. When the UE reports at least one of the described UE capabilities, the UE may assume that the UE applies (or is configured to apply) at least one of the embodiments described above. The network may report
information for enabling operation based on at least one of the described embodiments applied to the UE that has reported at least one of the described UE capabilities. Note that such operation may be applied only to a given frequency range (for example, Frequency Range 2 (FR 2)). Owing to such operation, complexity of the UE can be reduced, see (Matsumura, [0014], [0170]-[0171].).
Regarding claim 2, Zhou and Matsumura teach all the claim limitations of claim 1 above; and Zhou further teaches wherein: 
 the BFR procedure is triggered if the UE detects that all beams in the BFD  resource set have failed (FIG. 59 at step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure. At step 5912, the wireless device  initiates a beam failure recovery (BFR) procedure, see [0700]. FIG. 52 shows a procedure performing BFD on an active BWP. FIG. 54 shows a procedure performing BFD on two or more active BWPs separately. FIG. 56 shows a procedure performing BFD jointly on two or more active BWPs. FIG. 57 shows a configuration of two or more active BWPs and corresponding sets of resources for BFD. So, the BFR procedure is triggered if the UE detects that all beams in the BDF resource set have failed. ).
Regarding claim 13, Zhou and Matsumura teach all the claim limitations of claim 12 above; and Zhou further teaches wherein: 
 the BFR procedure is triggered if the UE detects that all beams in the BFD resource set have failed (FIG. 59 at step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure. At step 5912, the wireless device  initiates a beam failure recovery (BFR) procedure, see [0700]. FIG. 54 shows a procedure performing BFD on two or more active BWPs separately. FIG. 52 shows a procedure performing BFD on an active BWP. FIG. 56 shows a procedure performing BFD jointly on two or more active BWPs. FIG. 57 shows a configuration of two or more active BWPs and corresponding sets of resources for BFD. So, the BFR procedure is triggered if the UE detects that all beams in the BDF resource set have failed.).
 	Regarding claim 22, Zhou and Matsumura teach all the claim limitations of claim 21 above; and Zhou further teaches wherein: 
 the BFR procedure is triggered if the UE detects that all beams in the BDF resource set have failed (FIG. 59 at step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure. At step 5912, the wireless device  initiates a beam failure recovery (BFR) procedure, see [0700]. FIG. 54 shows a procedure performing BFD on two or more active BWPs separately. FIG. 52 shows a procedure performing BFD on an active BWP. FIG. 56 shows a procedure performing BFD jointly on two or more active BWPs. FIG. 57 shows a configuration of two or more active BWPs and corresponding sets of resources for BFD. So, the BFR procedure is triggered if the UE detects that all beams in the BDF resource set have failed.).
Regarding claim 28, Zhou and Matsumura teach all the claim limitations of claim 21 above; and Zhou further teaches wherein: 
 the BFR procedure is triggered if the UE detects that all beams in the BDF resource set have failed (FIG. 59 at step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure. At step 5912, the wireless device  initiates a beam failure recovery (BFR) procedure, see [0700]. FIG. 54 shows a procedure performing BFD on two or more active BWPs separately. FIG. 52 shows a procedure performing BFD on an active BWP. FIG. 56 shows a procedure performing BFD jointly on two or more active BWPs. FIG. 57 shows a configuration of two or more active BWPs and corresponding sets of resources for BFD. So, the BFR procedure is triggered if the UE detects that all beams in the BDF resource set have failed.).
Regarding claim 4, Zhou, and Matsumura teach all the claim limitations of claim 2 above; and Zhou further teaches wherein the UE determines the BFD resource set based on signaling from a network entity (FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). FIG. 59 shows a method for determining a beam failure. At step 5902, a wireless device receives message for BWP and BFR configuration. The one or more RRC messages may be received from a base station. The one or more RRC message comprises configuration parameters. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699].  So, the UE determines the BFD resource set based on signaling from a network entity.).
Regarding claim 8, Zhou and Matsumura teach all the claim limitations of claim 7 above; and Zhou further teaches wherein the UE determines each of the BFD resource set and the second resource set based on signaling from a network entity (FIG. 59 shows a method for determining a beam failure. At step 5902, a wireless device receives message for BWP and BFR configuration. The one or more RRC messages may be received from a base station. The one or more RRC message comprises configuration parameters of a cell. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699].  So, the UE determines each of the BFD resource set and the second resource set based on signaling from a network entity.).
Regarding claim 34, Zhou and Matsumura teach all the claim limitations of claim 1 above; and Zhou further teaches wherein  (FIG. 3 shows an example of base stations (base station 1, 120A, and base station 2, 120B) and a wireless device 110. The wireless device 110 may comprise a UE or any other wireless device, see [0232]. The one or more messages and/or data packets may comprise, for example, configuration parameters of one or more BWPs of a cell 4106. The cell 4106 may comprise, for example, a PCell or a PSCell. The configuration parameters may indicate, for example, on each of the one or more BWPs, a set of resources (e.g., RSs) for radio link monitoring (RLM). The set of resources may be indicated by a set of resource indexes (e.g., RS1, RS2, etc.). The set of resources may be referred to as RLM RSs. The set of resources may comprise, for example, a subset of one or more SS/PBCH blocks and/or a subset of one or more CSI-RS resources. A first message may comprise a first RS set for RLM associated with a first BWP. A second message may comprise a second RS set for RLM associated with a second BWP. A third message may comprise a third RS set for RLM associated with a third BWP. Any quantity of messages may comprise a corresponding RS for RLM associated with a corresponding BWP or other wireless resource. The first BWP may be associated with a first RS set for RLM that may comprise, for example, RS1, RS2, and RS3. The second BWP may be associated with a second RS set for RLM that may comprise, for example, RS2, RS3, RS4, and RS5. The third BWP may be associated with a third RS set for RLM that may comprise, for example, RS5, RS6, . . . RSN. One or more RSs may be included in one or more RS sets for RLM (e.g., for overlapping RS sets), see [0556]. The missing/crossed out limitations will be discussed in view of Matsumura.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1)  the mode of multiple TRP operation comprises communicating using overlapping resource blocks (RBs).
However, in an analogous art, Matsumura discloses the missing/crossed limitations comprising: (1) the mode of multiple TRP operation comprises communicating using overlapping resource blocks (RBs) (FIGS. 1A to 1D are each a diagram to show examples of a multi-TRP scenarios, [0018]. FIG. 1B shows an example of a case in which only one TRP (in the present example, TRP 1) out of the multiple TRPs transmits a control signal to the UE, and each of the multiple TRPs transmits a data signal. The UE receives each PDSCH transmitted from the multiple TRPs, based on one piece of downlink control information (DCI), [0020]. FIG. 1D shows an example of a case in which each of the multiple TRPs transmits separate control signals to the UE, and each of the multiple TRPs transmits a data signal (which may be referred to as a multi-master mode). In TRP 1, a first control signal (DCI) may be transmitted, and in TRP 2, a second control signal (DCI) may be transmitted. The UE receives each PDSCH transmitted from the multiple TRPs, based on these pieces of DCI, [0022]. The plurality of PDSCHs (multiple PDSCHs) subjected to NCJT partially or entirely overlap regarding at least one of the time and frequency domains. In other words, at least one of time and frequency resources of the first PDSCH from the first TRP and the second PDSCH from the second TRP may overlap, see [0027]. FIGS. 6-8 are diagrams to show examples of BFD-RS determination rule according to a fourth, fifth and sixth embodiments, [0148]-[0166].  The user terminal 20 may be a terminal supporting at least one of communication schemes such as LTE, LTE-A, 5G, and so on, [0191].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Matsumura in order to make a more effective method by detecting link failure appropriately. When the UE reports at least one of the described UE capabilities, the UE may assume that the UE applies (or is configured to apply) at least one of the embodiments described above. The network may report
information for enabling operation based on at least one of the described embodiments applied to the UE that has reported at least one of the described UE capabilities. Note that such operation may be applied only to a given frequency range (for example, Frequency Range 2 (FR 2)). Owing to such operation, complexity of the UE can be reduced, see (Matsumura, [0014], [0170]-[0171].).
Regarding claim 35, Zhou and Matsumura teach all the claim limitations of claim 12 above; and Zhou further teaches wherein communicating using overlapping resource blocks (RBs) (FIG. 3 shows an example of base stations (base station 1, 120A, and base station 2, 120B) and a wireless device 110. The wireless device 110 may comprise a UE or any other wireless device, see [0232]. The one or more messages and/or data packets may comprise, for example, configuration parameters of one or more BWPs of a cell 4106. The cell 4106 may comprise, for example, a PCell or a PSCell. The configuration parameters may indicate, for example, on each of the one or more BWPs, a set of resources (e.g., RSs) for radio link monitoring (RLM). The set of resources may be indicated by a set of resource indexes (e.g., RS1, RS2, etc.). The set of resources may be referred to as RLM RSs. The set of resources may comprise, for example, a subset of one or more SS/PBCH blocks and/or a subset of one or more CSI-RS resources. A first message may comprise a first RS set for RLM associated with a first BWP. A second message may comprise a second RS set for RLM associated with a second BWP. A third message may comprise a third RS set for RLM associated with a third BWP. Any quantity of messages may comprise a corresponding RS for RLM associated with a corresponding BWP or other wireless resource. The first BWP may be associated with a first RS set for RLM that may comprise, for example, RS1, RS2, and RS3. The second BWP may be associated with a second RS set for RLM that may comprise, for example, RS2, RS3, RS4, and RS5. The third BWP may be associated with a third RS set for RLM that may comprise, for example, RS5, RS6, . . . RSN. One or more RSs may be included in one or more RS sets for RLM (e.g., for overlapping RS sets), see [0556]. The missing/crossed out limitations will be discussed in view of Matsumura.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1)  the mode of multiple TRP operation comprises communicating using overlapping resource blocks (RBs).
However, in an analogous art, Matsumura discloses the missing/crossed limitations comprising: (1) the mode of multiple TRP operation comprises communicating using overlapping resource blocks (RBs) (FIGS. 1A to 1D are each a diagram to show examples of a multi-TRP scenarios, [0018]. FIG. 1B shows an example of a case in which only one TRP (in the present example, TRP 1) out of the multiple TRPs transmits a control signal to the UE, and each of the multiple TRPs transmits a data signal. The UE receives each PDSCH transmitted from the multiple TRPs, based on one piece of downlink control information (DCI), [0020]. FIG. 1D shows an example of a case in which each of the multiple TRPs transmits separate control signals to the UE, and each of the multiple TRPs transmits a data signal (which may be referred to as a multi-master mode). In TRP 1, a first control signal (DCI) may be transmitted, and in TRP 2, a second control signal (DCI) may be transmitted. The UE receives each PDSCH transmitted from the multiple TRPs, based on these pieces of DCI, [0022]. The plurality of PDSCHs (multiple PDSCHs) subjected to NCJT partially or entirely overlap regarding at least one of the time and frequency domains. In other words, at least one of time and frequency resources of the first PDSCH from the first TRP and the second PDSCH from the second TRP may overlap, see [0027]. FIGS. 6-8 are diagrams to show examples of BFD-RS determination rule according to a fourth, fifth and sixth embodiments, [0148]-[0166].  The user terminal 20 may be a terminal supporting at least one of communication schemes such as LTE, LTE-A, 5G, and so on, [0191].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Matsumura in order to make a more effective method by detecting link failure appropriately. When the UE reports at least one of the described UE capabilities, the UE may assume that the UE applies (or is configured to apply) at least one of the embodiments described above. The network may report
information for enabling operation based on at least one of the described embodiments applied to the UE that has reported at least one of the described UE capabilities. Note that such operation may be applied only to a given frequency range (for example, Frequency Range 2 (FR 2)). Owing to such operation, complexity of the UE can be reduced, see (Matsumura, [0014], [0170]-[0171].).
Regarding claim 36, Zhou and Matsumura teach all the claim limitations of claim 21 above; and Zhou further teaches wherein  (FIG. 3 shows an example of base stations (base station 1, 120A, and base station 2, 120B) and a wireless device 110. The wireless device 110 may comprise a UE or any other wireless device, see [0232]. The one or more messages and/or data packets may comprise, for example, configuration parameters of one or more BWPs of a cell 4106. The cell 4106 may comprise, for example, a PCell or a PSCell. The configuration parameters may indicate, for example, on each of the one or more BWPs, a set of resources (e.g., RSs) for radio link monitoring (RLM). The set of resources may be indicated by a set of resource indexes (e.g., RS1, RS2, etc.). The set of resources may be referred to as RLM RSs. The set of resources may comprise, for example, a subset of one or more SS/PBCH blocks and/or a subset of one or more CSI-RS resources. A first message may comprise a first RS set for RLM associated with a first BWP. A second message may comprise a second RS set for RLM associated with a second BWP. A third message may comprise a third RS set for RLM associated with a third BWP. Any quantity of messages may comprise a corresponding RS for RLM associated with a corresponding BWP or other wireless resource. The first BWP may be associated with a first RS set for RLM that may comprise, for example, RS1, RS2, and RS3. The second BWP may be associated with a second RS set for RLM that may comprise, for example, RS2, RS3, RS4, and RS5. The third BWP may be associated with a third RS set for RLM that may comprise, for example, RS5, RS6, . . . RSN. One or more RSs may be included in one or more RS sets for RLM (e.g., for overlapping RS sets), see [0556]. The missing/crossed out limitations will be discussed in view of Matsumura.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1)  the mode of multiple TRP operation comprises communicating using overlapping resource blocks (RBs).
However, in an analogous art, Matsumura discloses the missing/crossed limitations comprising: (1) the mode of multiple TRP operation comprises communicating using overlapping resource blocks (RBs) (FIGS. 1A to 1D are each a diagram to show examples of a multi-TRP scenarios, [0018]. FIG. 1B shows an example of a case in which only one TRP (in the present example, TRP 1) out of the multiple TRPs transmits a control signal to the UE, and each of the multiple TRPs transmits a data signal. The UE receives each PDSCH transmitted from the multiple TRPs, based on one piece of downlink control information (DCI), [0020]. FIG. 1D shows an example of a case in which each of the multiple TRPs transmits separate control signals to the UE, and each of the multiple TRPs transmits a data signal (which may be referred to as a multi-master mode). In TRP 1, a first control signal (DCI) may be transmitted, and in TRP 2, a second control signal (DCI) may be transmitted. The UE receives each PDSCH transmitted from the multiple TRPs, based on these pieces of DCI, [0022]. The plurality of PDSCHs (multiple PDSCHs) subjected to NCJT partially or entirely overlap regarding at least one of the time and frequency domains. In other words, at least one of time and frequency resources of the first PDSCH from the first TRP and the second PDSCH from the second TRP may overlap, see [0027]. FIGS. 6-8 are diagrams to show examples of BFD-RS determination rule according to a fourth, fifth and sixth embodiments, [0148]-[0166].  The user terminal 20 may be a terminal supporting at least one of communication schemes such as LTE, LTE-A, 5G, and so on, [0191].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Matsumura in order to make a more effective method by detecting link failure appropriately. When the UE reports at least one of the described UE capabilities, the UE may assume that the UE applies (or is configured to apply) at least one of the embodiments described above. The network may report
information for enabling operation based on at least one of the described embodiments applied to the UE that has reported at least one of the described UE capabilities. Note that such operation may be applied only to a given frequency range (for example, Frequency Range 2 (FR 2)). Owing to such operation, complexity of the UE can be reduced, see (Matsumura, [0014], [0170]-[0171].).
Regarding claim 37, Zhou and Matsumura teach all the claim limitations of claim 27 above; and Zhou further teaches wherein  (FIG. 3 shows an example of base stations (base station 1, 120A, and base station 2, 120B) and a wireless device 110. The wireless device 110 may comprise a UE or any other wireless device, see [0232]. The one or more messages and/or data packets may comprise, for example, configuration parameters of one or more BWPs of a cell 4106. The cell 4106 may comprise, for example, a PCell or a PSCell. The configuration parameters may indicate, for example, on each of the one or more BWPs, a set of resources (e.g., RSs) for radio link monitoring (RLM). The set of resources may be indicated by a set of resource indexes (e.g., RS1, RS2, etc.). The set of resources may be referred to as RLM RSs. The set of resources may comprise, for example, a subset of one or more SS/PBCH blocks and/or a subset of one or more CSI-RS resources. A first message may comprise a first RS set for RLM associated with a first BWP. A second message may comprise a second RS set for RLM associated with a second BWP. A third message may comprise a third RS set for RLM associated with a third BWP. Any quantity of messages may comprise a corresponding RS for RLM associated with a corresponding BWP or other wireless resource. The first BWP may be associated with a first RS set for RLM that may comprise, for example, RS1, RS2, and RS3. The second BWP may be associated with a second RS set for RLM that may comprise, for example, RS2, RS3, RS4, and RS5. The third BWP may be associated with a third RS set for RLM that may comprise, for example, RS5, RS6, . . . RSN. One or more RSs may be included in one or more RS sets for RLM (e.g., for overlapping RS sets), see [0556]. The missing/crossed out limitations will be discussed in view of Matsumura.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1)  the mode of multiple TRP operation comprises communicating using overlapping resource blocks (RBs).
However, in an analogous art, Matsumura discloses the missing/crossed limitations comprising: (1) the mode of multiple TRP operation comprises communicating using overlapping resource blocks (RBs) (FIGS. 1A to 1D are each a diagram to show examples of a multi-TRP scenarios, [0018]. FIG. 1B shows an example of a case in which only one TRP (in the present example, TRP 1) out of the multiple TRPs transmits a control signal to the UE, and each of the multiple TRPs transmits a data signal. The UE receives each PDSCH transmitted from the multiple TRPs, based on one piece of downlink control information (DCI), [0020]. FIG. 1D shows an example of a case in which each of the multiple TRPs transmits separate control signals to the UE, and each of the multiple TRPs transmits a data signal (which may be referred to as a multi-master mode). In TRP 1, a first control signal (DCI) may be transmitted, and in TRP 2, a second control signal (DCI) may be transmitted. The UE receives each PDSCH transmitted from the multiple TRPs, based on these pieces of DCI, [0022]. The plurality of PDSCHs (multiple PDSCHs) subjected to NCJT partially or entirely overlap regarding at least one of the time and frequency domains. In other words, at least one of time and frequency resources of the first PDSCH from the first TRP and the second PDSCH from the second TRP may overlap, see [0027]. FIGS. 6-8 are diagrams to show examples of BFD-RS determination rule according to a fourth, fifth and sixth embodiments, [0148]-[0166].  The user terminal 20 may be a terminal supporting at least one of communication schemes such as LTE, LTE-A, 5G, and so on, [0191].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Matsumura in order to make a more effective method by detecting link failure appropriately. When the UE reports at least one of the described UE capabilities, the UE may assume that the UE applies (or is configured to apply) at least one of the embodiments described above. The network may report
information for enabling operation based on at least one of the described embodiments applied to the UE that has reported at least one of the described UE capabilities. Note that such operation may be applied only to a given frequency range (for example, Frequency Range 2 (FR 2)). Owing to such operation, complexity of the UE can be reduced, see (Matsumura, [0014], [0170]-[0171].).
Claims 7, 10, 17, 19, 26, 29, 32, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20190357291,  henceforth “Zhou”) and  view of Matsumura et al. (WO2020246013, machine translation used for rejection, henceforth “Matsumura”) and further in view of  Cirik et al. (US 20190253941, henceforth “Cirik”).
Regarding claim 7, Zhou and Matsumura teach all the claim limitations of claim 1 above; and Zhou further teaches wherein: 
the determined resources to monitor comprise a second BFD resource set, wherein  (FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD), see [0632]. The missing/crossed out limitations will be discussed in view of Cirik.); and 
the BFR procedure is triggered for the first TRP if the UE detects that all beams in the BFD resource set  have failed (FIG. 59 at step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure. At step 5912, the wireless device  initiates a beam failure recovery (BFR) procedure, see [0700]. FIG. 52 shows a procedure performing BFD on an active BWP. FIG. 54 shows a procedure performing BFD on two or more active BWPs separately. FIG. 56 shows a procedure performing BFD jointly on two or more active BWPs. FIG. 57 shows a configuration of two or more active BWPs and corresponding sets of resources for BFD. This technique is used to trigger the  BFR procedure for the first TRP if the UE detects that all beams in the BFD resource set  have failed.); or
the BFR procedure is triggered for the second TRP if the UE detects that all beams in the second BFD resource set  have failed (Examiner’s note: Examiner addressed first option of 2 options.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the second BFD resource set is for the first TRP, and the second BFD resource set is for the second TRP. However, in an analogous art, Cirik discloses the missing/crossed limitations comprising: (1)  the second BFD resource set is for the first TRP, and the second BFD resource set is for the second TRP (Notwithstanding whether the primary cell and the secondary cell share the same coresets or have different coresets, the wireless device may monitor the primary cell for the BFR procedure of the secondary cell, see [0444]. So, the second BFD resource set is for the primary cell or first TRP, and the second BFD resource set is for the secondary cell or the second TRP.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Cirik in order to make a more effective method by improving wireless communications by improving downlink radio efficiency and reduce uplink signaling overhead, see (Cirik, [0392].).
Regarding claim 17, Zhou and Matsumura teach all the claim limitations of claim 12 above; and Zhou further teaches wherein: 
the signaling further indicates a second BFD resource set, wherein  (FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD), see [0632]. The missing/crossed out limitations will be discussed in view of Cirik.); and 
the BFR procedure is triggered for the first TRPs if the UE detects that all beams in the BFD resource set for that TRP have failed (FIG. 59 at step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure. At step 5912, the wireless device  initiates a beam failure recovery (BFR) procedure, see [0700]. FIG. 52 shows a procedure performing BFD on an active BWP. FIG. 54 shows a procedure performing BFD on two or more active BWPs separately. FIG. 56 shows a procedure performing BFD jointly on two or more active BWPs. FIG. 57 shows a configuration of two or more active BWPs and corresponding sets of resources for BFD. So, the BFR procedure is triggered if the UE detects that all beams in the BDF resource set have failed. This technique is used for triggering the BFR procedure for one of the TRPs if the UE detects that all beams in a BFD resource set for that TRP have failed.); or
the BFR procedure is triggered for the second TRP if the UE detects that all beams in the second BFD resource set  have failed (Examiner’s note: Examiner addressed first option of 2 options.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the BFD resource set is for the first TRP, and the second BFD resource set is for the second TRP. However, in an analogous art, Cirik discloses the missing/crossed limitations comprising: (1)  the second BFD resource set is for the first TRP, and the second BFD resource set is for the second TRP (Notwithstanding whether the primary cell and the secondary cell share the same coresets or have different coresets, the wireless device may monitor the primary cell for the BFR procedure of the secondary cell, see [0444]. So, the BFD resource set is for the primary cell or first TRP, and the second BFD resource set is for the secondary cell or the second TRP.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Cirik in order to make a more effective method by improving wireless communications by improving downlink radio efficiency and reduce uplink signaling overhead, see (Cirik, [0392].).
Regarding claim 26, Zhou and Matsumura teach all the claim limitations of claim 21 above; and Zhou further teaches wherein: 
the determined resources to monitor comprise a second BFD resource set, wherein (FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD), see [0632]. The missing/crossed out limitations will be discussed in view of Cirik.); and 
the BFR procedure is triggered for the first TRP if the UE detects that all beams in the BFD resource set  have failed (FIG. 59 at step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure. At step 5912, the wireless device  initiates a beam failure recovery (BFR) procedure, see [0700]. FIG. 52 shows a procedure performing BFD on an active BWP. FIG. 54 shows a procedure performing BFD on two or more active BWPs separately. FIG. 56 shows a procedure performing BFD jointly on two or more active BWPs. FIG. 57 shows a configuration of two or more active BWPs and corresponding sets of resources for BFD. This technique is used to trigger the  BFR procedure for the first TRP if the UE detects that all beams in the BFD resource set  have failed.); or
the BFR procedure is triggered for the second TRP if the UE detects that all beams in the second BFD resource set  have failed (Examiner’s note: Examiner addressed first option of 2 options.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the second BFD resource set is for the first TRP, and the second BFD resource set is for the second TRP. However, in an analogous art, Cirik discloses the missing/crossed limitations comprising: (1)  the second BFD resource set is for the first TRP, and the second BFD resource set is for the second TRP (Notwithstanding whether the primary cell and the secondary cell share the same coresets or have different coresets, the wireless device may monitor the primary cell for the BFR procedure of the secondary cell, see [0444]. So, the second BFD resource set is for the primary cell or first TRP, and the second BFD resource set is for the secondary cell or the second TRP.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Cirik in order to make a more effective method by improving wireless communications by improving downlink radio efficiency and reduce uplink signaling overhead, see (Cirik, [0392].).
 Regarding claim 29, Zhou and Matsumura teach all the claim limitations of claim 27 above; and Zhou further teaches wherein:
the signaling further indicates a second BFD resource set, wherein  (FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD), see [0632]. The missing/crossed out limitations will be discussed in view of Cirik.); and 
the BFR procedure is triggered for the first TRPs if the UE detects that all beams in the BFD resource set for that TRP have failed (FIG. 59 at step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure. At step 5912, the wireless device  initiates a beam failure recovery (BFR) procedure, see [0700]. FIG. 52 shows a procedure performing BFD on an active BWP. FIG. 54 shows a procedure performing BFD on two or more active BWPs separately. FIG. 56 shows a procedure performing BFD jointly on two or more active BWPs. FIG. 57 shows a configuration of two or more active BWPs and corresponding sets of resources for BFD. So, the BFR procedure is triggered if the UE detects that all beams in the BDF resource set have failed. This technique is used for triggering the BFR procedure for one of the TRPs if the UE detects that all beams in a BFD resource set for that TRP have failed.); or
the BFR procedure is triggered for the second TRP if the UE detects that all beams in the second BFD resource set  have failed (Examiner’s note: Examiner addressed first option of 2 options.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the BFD resource set is for the first TRP, and the second BFD resource set is for the second TRP. However, in an analogous art, Cirik discloses the missing/crossed limitations comprising: (1)  the second BFD resource set is for the first TRP, and the second BFD resource set is for the second TRP (Notwithstanding whether the primary cell and the secondary cell share the same coresets or have different coresets, the wireless device may monitor the primary cell for the BFR procedure of the secondary cell, see [0444]. So, the BFD resource set is for the primary cell or first TRP, and the second BFD resource set is for the secondary cell or the second TRP.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Cirik in order to make a more effective method by improving wireless communications by improving downlink radio efficiency and reduce uplink signaling overhead, see (Cirik, [0392].).
Regarding claim 10, Zhou and Matsumura teach all the claim limitations of claim 1 above; and Zhou further teaches further comprising determining (FIG. 59 at step 5906, the wireless device selects at least one active BWP from the multiple BWPS. At step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure. At step 5912, the wireless device  initiates a beam failure recovery (BFR) procedure, see [0700]. The missing/crossed out limitations will be discussed in view of Cirik.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) further comprising determining first resources for performing the BFR procedure with the first TRP and second resources for performing the BFR procedure with the second TRP. However, in an analogous art, Cirik discloses the missing/crossed limitations comprising: (1) further comprising determining first resources for performing the BFR procedure with the first TRP and second resources for performing the BFR procedure with the second TRP (FIG. 29 shows embodiments of monitoring one or more coresets for a primary cell and a secondary cell. A wireless device (e.g., the wireless device 2901) may monitor a first coreset configured on the primary cell (e.g., the primary cell 2905) for a BFR procedure of the primary cell, for example, monitoring for the downlink control resource set 1 or the downlink control resource set 2. The wireless device may also monitor a second coreset configured on the secondary cell (e.g., the secondary cell 2903) for a BFR procedure of the secondary cell, for example, monitoring for the downlink control resource set 3 or the downlink control resource set 4. In view of the enhanced BFR procedures described above concerning at least FIGS. 27 and 28, the base station may configure one dedicated coreset and monitor this dedicated coreset for the BFR procedure of the primary cell 2905 and the secondary cell 2903. Accordingly, the wireless device (e.g., wireless device 2901) may reuse a dedicated coreset configured on the primary cell (e.g., primary cell 2905) for a BFR procedure of the secondary cell (e.g., secondary cell 2903). Notwithstanding whether the primary cell and the secondary cell share the same coresets or have different coresets, the wireless device may monitor the primary cell for the BFR procedure of the secondary cell, see [0444]. This technique is used by the UE for determining first resources for performing the BFR procedure with the first TRP and second resources for performing the BFR procedure with the second TRP.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Cirik in order to make a more effective method by improving wireless communications by improving downlink radio efficiency and reduce uplink signaling overhead, see (Cirik, [0392].).
Regarding claim 19, Zhou and Matsumura teach all the claim limitations of claim 12 above; and Zhou further teaches further comprising providing signaling for the UE to determine (FIG. 59 at step 5906, the wireless device selects at least one active BWP from the multiple BWPS. At step 5908, the wireless device performs beam failure detection on the at least one active BWP. At step 5910, the wireless device detects a beam failure. At step 5912, the wireless device  initiates a beam failure recovery (BFR) procedure, see [0700]. The missing/crossed out limitations will be discussed in view of Cirik.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) further comprising determining first resources for performing the BFR procedure with the first TRP and second resources for performing the BFR procedure with the second TRP. However, in an analogous art, Cirik discloses the missing/crossed limitations comprising: (1) further comprising determining first resources for performing the BFR procedure with the first TRP and second resources for performing the BFR procedure with the second TRP (FIG. 29 shows embodiments of monitoring one or more coresets for a primary cell and a secondary cell. A wireless device (e.g., the wireless device 2901) may monitor a first coreset configured on the primary cell (e.g., the primary cell 2905) for a BFR procedure of the primary cell, for example, monitoring for the downlink control resource set 1 or the downlink control resource set 2. The wireless device may also monitor a second coreset configured on the secondary cell (e.g., the secondary cell 2903) for a BFR procedure of the secondary cell, for example, monitoring for the downlink control resource set 3 or the downlink control resource set 4. In view of the enhanced BFR procedures described above concerning at least FIGS. 27 and 28, the base station may configure one dedicated coreset and monitor this dedicated coreset for the BFR procedure of the primary cell 2905 and the secondary cell 2903. Accordingly, the wireless device (e.g., wireless device 2901) may reuse a dedicated coreset configured on the primary cell (e.g., primary cell 2905) for a BFR procedure of the secondary cell (e.g., secondary cell 2903). Notwithstanding whether the primary cell and the secondary cell share the same coresets or have different coresets, the wireless device may monitor the primary cell for the BFR procedure of the secondary cell, see [0444]. This technique is used by the UE for determining first resources for performing the BFR procedure with the first TRP and second resources for performing the BFR procedure with the second TRP.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Cirik in order to make a more effective method by improving wireless communications by improving downlink radio efficiency and reduce uplink signaling overhead, see (Cirik, [0392].).
Regarding claim 32, Zhou and Matsumura teach all the claim limitations of claim 1 above; and Zhou further teaches wherein (The missing/crossed out limitations will be discussed in view of Cirik.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the BFR procedure comprises transmitting a scheduling request (SR) using SR resources associated with the first TRP. However, in an analogous art, Cirik discloses the missing/crossed limitations comprising: (1) the BFR procedure comprises transmitting a scheduling request (SR) using SR resources associated with the first TRP (A wireless device may send (e.g., transmit) an SRS 508 to a base station for channel state estimation, for example, to support uplink channel dependent scheduling and/or link adaptation. The SRS 508 sent (e.g., transmitted) by the wireless device may allow for the base station to estimate an uplink channel state at one or more different frequencies., see [0238]. a base station may allocate Configured Scheduling (CS) resources for down link transmission to a wireless device. The base station may send (e.g., transmit) one or more RRC messages indicating a periodicity of the CS grant. The base station may send (e.g., transmit) a DCI via a PDCCH addressed to a Configured Scheduling-RNTI (CS-RNTI) activating the CS resources, see [0255]. A base station may send (e.g., transmit) a DCI via a PDCCH for at least one of: a scheduling assignment and/or grant; a slot format notification; a pre-emption indication; and/or a power-control command, see [0340].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Cirik in order to make a more effective method by improving wireless communications by improving downlink radio efficiency and reduce uplink signaling overhead, see (Cirik, [0392].).
Regarding claim 33, Zhou and Matsumura teach all the claim limitations of claim 1 above; and Zhou further teaches wherein (The missing/crossed out limitations will be discussed in view of Cirik.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the first and second CORESETs both map to the BFD resource set. However, in an analogous art, Cirik discloses the missing/crossed limitations comprising: (1) the first and second CORESETs both map to the BFD resource set (FIG. 29 shows embodiments of monitoring one or more coresets for a primary cell and a secondary cell. A wireless device (e.g., the wireless device 2901) may monitor a first coreset configured on the primary cell (e.g., the primary cell 2905) for a BFR procedure of the primary cell, for example, monitoring for the downlink control resource set 1 or the downlink control resource set 2. The wireless device may also monitor a second coreset configured on the secondary cell (e.g., the secondary cell 2903) for a BFR procedure of the secondary cell, for example, monitoring for the downlink control resource set 3 or the downlink control resource set 4, see [0444]. So, the first CORSET (coresets related to primary cell) and second CORESETs (coresets related to secondary cell) both map to the BFD resource set.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Cirik in order to make a more effective method by improving wireless communications by improving downlink radio efficiency and reduce uplink signaling overhead, see (Cirik, [0392].).
Claims 3, 5, 14, 15, 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20190357291,  henceforth “Zhou”) and  view of Matsumura et al. (WO2020246013, henceforth “Matsumura”)  and further in view of  Matsumura et al. (US 20210126690, henceforth “Matsumura1”).
Regarding claim 3, Zhou and Matsumura teach all the claim limitations of claim 2 above; and Zhou further teaches wherein the BFD resource set comprises (A wireless device measures quality of a beam pair link using one or more RSs. One or more SS blocks, or one or more CSI-RS resources (e.g., which may be associated with a CSI-RS resource index (CRI)), and/or one or more DM-RSs of a PBCH, may be used as an RS for measuring a quality of a beam pair link, see [0283]. The missing/crossed out limitations will be discussed in view of Matsumura.).  
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the BFD resource set comprises at least one reference signal (RS) index for each of the first and second TRPs. However, in an analogous art, Matsumura1 discloses the missing/crossed limitations comprising: (1) the BFD resource set comprises at least one reference signal (RS) index for each of the first and second TRPs (Information regarding the BFD-RS (…an RS index, resource, the number, the number of ports, precoding, etc.), information regarding the beam failure detection (BFD)  and so on may be configured in the UE using higher layer signaling and so on, see [0040]. The base station configures, in the UE, a given number of reference signals (also referred to as RS or BFD-RS) as reference signal resources used for beam failure detection with respect to each TRP, see [0072]. FIG. 2 shows a case where the number of RSs (determination criterion RS) for partial beam failure detection is configured separately for a plurality of TRPs (here, TRP#1 and TRP#2), see [0084]. So, the BFD resource set comprises at least one reference signal (RS) index for each of the first and second TRPs.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Matsumura1 in order to make a more effective method by suppressing the delay in report of the recovery request and improving the resource use efficiency, see (Matsumura1, [0155].).
Regarding claim 14, Zhou and Matsumura teach all the claim limitations of claim 13 above; and Zhou further teaches wherein the BFD resource set comprises (A wireless device measures quality of a beam pair link using one or more RSs. One or more SS blocks, or one or more CSI-RS resources (e.g., which may be associated with a CSI-RS resource index (CRI)), and/or one or more DM-RSs of a PBCH, may be used as an RS for measuring a quality of a beam pair link, see [0283]. The missing/crossed out limitations will be discussed in view of Matsumura1.).  
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the BFD resource set comprises at least one reference signal (RS) index for each of the first and second TRPs. However, in an analogous art, Matsumura1 discloses the missing/crossed limitations comprising: (1) the BFD resource set comprises at least one reference signal (RS) index for each of the first and second TRPs (Information regarding the BFD-RS (…an RS index, resource, the number, the number of ports, precoding, etc.), information regarding the beam failure detection (BFD)  and so on may be configured in the UE using higher layer signaling and so on, see [0040]. The base station configures, in the UE, a given number of reference signals (also referred to as RS or BFD-RS) as reference signal resources used for beam failure detection with respect to each TRP, see [0072]. FIG. 2 shows a case where the number of RSs (determination criterion RS) for partial beam failure detection is configured separately for a plurality of TRPs (here, TRP#1 and TRP#2), see [0084]. So, the BFD resource set comprises at least one reference signal (RS) index for each of the first and second TRPs.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Matsumura1 in order to make a more effective method by suppressing the delay in report of the recovery request and improving the resource use efficiency, see (Matsumura1, [0155].).
Regarding claim 23, Zhou and Matsumura teach all the claim limitations of claim 22 above; and Zhou further teaches wherein the BFD resource set comprises (The network configures for a UE a set q0 of periodic CSI-RS resources for beam failure detection, and a set q1 of CSI-RS resources or SSBs for candidate beam monitoring and identification and a set of contention-free PRACH resources for requesting beam failure recovery, see section [3]. The missing/crossed out limitations will be discussed in view of Matsumura1.).  
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the BFD resource set comprises at least one reference signal (RS) index for each of the first and second TRPs. However, in an analogous art, Matsumura1 discloses the missing/crossed limitations comprising: (1) the BFD resource set comprises at least one reference signal (RS) index for each of the first and second TRPs (Information regarding the BFD-RS (…an RS index, resource, the number, the number of ports, precoding, etc.), information regarding the beam failure detection (BFD)  and so on may be configured in the UE using higher layer signaling and so on, see [0040]. The base station configures, in the UE, a given number of reference signals (also referred to as RS or BFD-RS) as reference signal resources used for beam failure detection with respect to each TRP, see [0072]. FIG. 2 shows a case where the number of RSs (determination criterion RS) for partial beam failure detection is configured separately for a plurality of TRPs (here, TRP#1 and TRP#2), see [0084]. So, the BFD resource set comprises at least one reference signal (RS) index for each of the first and second TRPs.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Matsumura1 in order to make a more effective method by suppressing the delay in report of the recovery request and improving the resource use efficiency, see (Matsumura1, [0155].).
Regarding claim 5, Zhou and Matsumura teach all the claim limitations of claim 4 above; and Zhou further teaches wherein the signaling indicates (FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). FIG. 59 shows a method for determining a beam failure. At step 5902, a wireless device receives message for BWP and BFR configuration. The one or more RRC messages may be received from a base station. The one or more RRC message comprises configuration parameters of a cell. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]. The missing/crossed out limitations will be discussed in view of Matsumura1.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the signaling indicates BFD reference signal (BFD-RS) resources for only one of the first or second TRPs. However, in an analogous art, Matsumura1 discloses the missing/crossed limitations comprising: (1) the signaling indicates BFD reference signal (BFD-RS) resources for only one of the first or second TRPs (Information regarding the BFD-RS (…an RS index, resource, the number, the number of ports, precoding, etc.), information regarding the beam failure detection (BFD)  and so on may be configured in the UE using higher layer signaling and so on, see [0040]. The base station configures, in the UE, a given number of reference signals (also referred to as RS or BFD-RS) as reference signal resources used for beam failure detection with respect to each TRP, see [0072]. FIG. 4 when the radio link quality is less than the given threshold value in one RS of TRP#1 and one RS of TRP#2, it is determined that partial beam failure is detected, see [0084]. So, the signaling indicates BFD reference signal (BFD-RS) resources for only one of the first or second TRPs.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Matsumura1 in order to make a more effective method by suppressing the delay in report of the recovery request and improving the resource use efficiency, see (Matsumura1, [0155].).
Regarding claim 15, Zhou and Matsumura teach all the claim limitations of claim 12 above; and Zhou further teaches wherein the signaling indicates (FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). FIG. 59 shows a method for determining a beam failure. At step 5902, a wireless device receives message for BWP and BFR configuration. The one or more RRC messages may be received from a base station. The one or more RRC message comprises configuration parameters of a cell. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]. The missing/crossed out limitations will be discussed in view of Matsumura1.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the signaling indicates BFD reference signal (BFD-RS) resources for only one of the first or second TRPs. However, in an analogous art, Matsumura1 discloses the missing/crossed limitations comprising: (1) the signaling indicates BFD reference signal (BFD-RS) resources for only one of the first or second TRPs (Information regarding the BFD-RS (…an RS index, resource, the number, the number of ports, precoding, etc.), information regarding the beam failure detection (BFD)  and so on may be configured in the UE using higher layer signaling and so on, see [0040]. The base station configures, in the UE, a given number of reference signals (also referred to as RS or BFD-RS) as reference signal resources used for beam failure detection with respect to each TRP, see [0072]. FIG. 4 when the radio link quality is less than the given threshold value in one RS of TRP#1 and one RS of TRP#2, it is determined that partial beam failure is detected, see [0084]. So, the signaling indicates BFD reference signal (BFD-RS) resources for only one of the first or second TRPs.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Matsumura1 in order to make a more effective method by suppressing the delay in report of the recovery request and improving the resource use efficiency, see (Matsumura1, [0155].).
Regarding claim 24, Zhou and Matsumura teach all the claim limitations of claim 22 above; and Zhou further teaches wherein the UE determines the BFD resource set based on signaling from a network entity, wherein the signaling indicates (FIG. 51 shows a configuration of BWPs and corresponding sets of resources for beam failure detection (BFD). FIG. 59 shows a method for determining a beam failure. At step 5902, a wireless device receives message for BWP and BFR configuration. The one or more RRC messages may be received from a base station. The one or more RRC message comprises configuration parameters of a cell. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]. The missing/crossed out limitations will be discussed in view of Matsumura1.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the signaling indicates BFD reference signal (BFD-RS) resources for only one of the first or second TRPs. However, in an analogous art, Matsumura1 discloses the missing/crossed limitations comprising: (1) the signaling indicates BFD reference signal (BFD-RS) resources for only one of the first or second TRPs (Information regarding the BFD-RS (…an RS index, resource, the number, the number of ports, precoding, etc.), information regarding the beam failure detection (BFD)  and so on may be configured in the UE using higher layer signaling and so on, see [0040]. The base station configures, in the UE, a given number of reference signals (also referred to as RS or BFD-RS) as reference signal resources used for beam failure detection with respect to each TRP, see [0072]. FIG. 4 when the radio link quality is less than the given threshold value in one RS of TRP#1 and one RS of TRP#2, it is determined that partial beam failure is detected, see [0084]. So, the signaling indicates BFD reference signal (BFD-RS) resources for only one of the first or second TRPs.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Matsumura1 in order to make a more effective method by suppressing the delay in report of the recovery request and improving the resource use efficiency, see (Matsumura1, [0155].).
 Claims 11, 20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20190357291,  henceforth “Zhou”) in view of Matsumura et al. (WO2020246013, machine translation used for rejection, henceforth “Matsumura”) and further in view of Cirik et al. (US 20190253941, henceforth “Cirik”).
Regarding claim 11, Zhou and Matsumura teach all the claim limitations of claim 10 above; and Zhou further teaches wherein: 
 (The wireless device performs a BFR operation on the primary active BWP. The primary active BWP may be a BWP on which the wireless device 5702, for example: may perform an initial connection establishment procedure; may initiate a connection re-establishment procedure; and/or may monitor PDCCH candidates in one or more common search spaces for DCI formats with CRC scrambled by an SI-RNTI, an RA-RNTI, a TC-RNTI, a P-RNTI, an INT-RNTI, an SFI-RNTI, a TPC-PUSCH-RNTI, a TPC-PUCCH-RNTI, a TPC-SRS-RNTI, a CS-RNTI, an SP-CSI-RNTI, and/or a C-RNTI, see [0693]. Examiner’s note: The Examiner addressed at least one option among the options. The missing/crossed out limitations will be discussed in view of Cirik.); and 
the first resources for performing the BFR procedure comprise  (FIG. 59 at step 5902, a wireless device receives message for BWP and BFR configuration. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]. The missing/crossed out limitations will be discussed in view of Cirik.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) each of the first resources and the second resources for performing the BFR procedure comprise at least one of scheduling request (SR), physical uplink control channel (PUCCH) resources, or physical uplink shared channel (PUSCH) resources, (2) the first resources for performing the BFR procedure comprise separate resources from the second resources for performing BFR procedure.
 However, in an analogous art, Cirik discloses the missing/crossed limitations comprising: (1) each of the first resources and the second resources for performing the BFR procedure comprise at least one of scheduling request (SR), physical uplink control channel (PUCCH) resources, or physical uplink shared channel (PUSCH) resources, (2) the first resources for performing the BFR procedure comprise separate resources from the second resources for performing BFR procedure (For 1 and 2: The one or more configuration parameters of the BFR procedure may indicate one or more PUCCH resources or scheduling request (SR) resources associated with a third set of RSs (beams), see [0374]. FIG. 29 shows embodiments of monitoring one or more coresets for a primary cell and a secondary cell. A wireless device (e.g., the wireless device 2901) may monitor a first coreset configured on the primary cell (e.g., the primary cell 2905) for a BFR procedure of the primary cell, for example, monitoring for the downlink control resource set 1 or the downlink control resource set 2. The wireless device may also monitor a second coreset configured on the secondary cell (e.g., the secondary cell 2903) for a BFR procedure of the secondary cell, for example, monitoring for the downlink control resource set 3 or the downlink control resource set 4, see [0444]. So, the first resources for performing the BFR procedure comprise separate resources from the second resources for performing BFR procedure.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Cirik in order to make a more effective method by improving wireless communications by improving downlink radio efficiency and reduce uplink signaling overhead, see (Cirik, [0392].).
Regarding claim 20, Zhou and Matsumura teach all the claim limitations of claim 19 above; and Zhou further teaches wherein: 
 (The wireless device performs a BFR operation on the primary active BWP. The primary active BWP may be a BWP on which the wireless device 5702, for example: may perform an initial connection establishment procedure; may initiate a connection re-establishment procedure; and/or may monitor PDCCH candidates in one or more common search spaces for DCI formats with CRC scrambled by an SI-RNTI, an RA-RNTI, a TC-RNTI, a P-RNTI, an INT-RNTI, an SFI-RNTI, a TPC-PUSCH-RNTI, a TPC-PUCCH-RNTI, a TPC-SRS-RNTI, a CS-RNTI, an SP-CSI-RNTI, and/or a C-RNTI, see [0693]. Examiner’s note: The Examiner addressed at least one option among the options. The missing/crossed out limitations will be discussed in view of Cirik.); and 
the first resources for performing the BFR procedure comprise  (FIG. 59 at step 5902, a wireless device receives message for BWP and BFR configuration. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]. The missing/crossed out limitations will be discussed in view of Cirik.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) each of the first resources and the second resources for performing the BFR procedure comprise at least one of scheduling request (SR), physical uplink control channel (PUCCH) resources, or physical uplink shared channel (PUSCH) resources, (2) the first resources for performing the BFR procedure comprise separate resources from the second resources for performing BFR procedure.
 However, in an analogous art, Cirik discloses the missing/crossed limitations comprising: (1) each of the first resources and the second resources for performing the BFR procedure comprise at least one of scheduling request (SR), physical uplink control channel (PUCCH) resources, or physical uplink shared channel (PUSCH) resources, (2) the first resources for performing the BFR procedure comprise separate resources from the second resources for performing BFR procedure (For 1 and 2: The one or more configuration parameters of the BFR procedure may indicate one or more PUCCH resources or scheduling request (SR) resources associated with a third set of RSs (beams), see [0374]. FIG. 29 shows embodiments of monitoring one or more coresets for a primary cell and a secondary cell. A wireless device (e.g., the wireless device 2901) may monitor a first coreset configured on the primary cell (e.g., the primary cell 2905) for a BFR procedure of the primary cell, for example, monitoring for the downlink control resource set 1 or the downlink control resource set 2. The wireless device may also monitor a second coreset configured on the secondary cell (e.g., the secondary cell 2903) for a BFR procedure of the secondary cell, for example, monitoring for the downlink control resource set 3 or the downlink control resource set 4, see [0444]. So, the first resources for performing the BFR procedure comprise separate resources from the second resources for performing BFR procedure.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Cirik in order to make a more effective method by improving wireless communications by improving downlink radio efficiency and reduce uplink signaling overhead, see (Cirik, [0392].).
Regarding claim 30, Zhou and Matsumura teach all the claim limitations of claim 27 above; and Zhou further teaches wherein the processor is further configured to provide signaling for the UE to determine first  resources for performing the BFR procedure with the first TRP and second resources for performing the BFR procedure with the second TRP, wherein: 
 (The wireless device performs a BFR operation on the primary active BWP. The primary active BWP may be a BWP on which the wireless device 5702, for example: may perform an initial connection establishment procedure; may initiate a connection re-establishment procedure; and/or may monitor PDCCH candidates in one or more common search spaces for DCI formats with CRC scrambled by an SI-RNTI, an RA-RNTI, a TC-RNTI, a P-RNTI, an INT-RNTI, an SFI-RNTI, a TPC-PUSCH-RNTI, a TPC-PUCCH-RNTI, a TPC-SRS-RNTI, a CS-RNTI, an SP-CSI-RNTI, and/or a C-RNTI, see [0693]. Examiner’s note: The Examiner addressed at least one option among the options. The missing/crossed out limitations will be discussed in view of Cirik.); and 
the first resources for performing the BFR procedure comprise  (FIG. 59 at step 5902, a wireless device receives message for BWP and BFR configuration. At step 5904, the wireless device activates two or more BWPs of the one or more of BWPs. At step 5906, the wireless device selects at least one active BWP from the multiple BWPS, see [0699]. The missing/crossed out limitations will be discussed in view of Cirik.).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) each of the first resources and the second resources for performing the BFR procedure comprise at least one of scheduling request (SR), physical uplink control channel (PUCCH) resources, or physical uplink shared channel (PUSCH) resources, (2) the first resources for performing the BFR procedure comprise separate resources from the second resources for performing BFR procedure.
 However, in an analogous art, Cirik discloses the missing/crossed limitations comprising: (1) each of the first resources and the second resources for performing the BFR procedure comprise at least one of scheduling request (SR), physical uplink control channel (PUCCH) resources, or physical uplink shared channel (PUSCH) resources, (2) the first resources for performing the BFR procedure comprise separate resources from the second resources for performing BFR procedure (For 1 and 2: The one or more configuration parameters of the BFR procedure may indicate one or more PUCCH resources or scheduling request (SR) resources associated with a third set of RSs (beams), see [0374]. FIG. 29 shows embodiments of monitoring one or more coresets for a primary cell and a secondary cell. A wireless device (e.g., the wireless device 2901) may monitor a first coreset configured on the primary cell (e.g., the primary cell 2905) for a BFR procedure of the primary cell, for example, monitoring for the downlink control resource set 1 or the downlink control resource set 2. The wireless device may also monitor a second coreset configured on the secondary cell (e.g., the secondary cell 2903) for a BFR procedure of the secondary cell, for example, monitoring for the downlink control resource set 3 or the downlink control resource set 4, see [0444]. So, the first resources for performing the BFR procedure comprise separate resources from the second resources for performing BFR procedure.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Cirik in order to make a more effective method by improving wireless communications by improving downlink radio efficiency and reduce uplink signaling overhead, see (Cirik, [0392].).
Claims 31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20190357291,  henceforth “Zhou”) and in view of Matsumura et al. (WO 2020246013, machine translation used for rejection, henceforth “Matsumura”) and in view of Yi et al. (US 20200120584, henceforth “Yi”).
Regarding claim 31, Zhou and Matsumura teach all the claim limitations of claim 1 above; and Zhou further teaches wherein the UE determines the BFD resource set based on at least one of the first or second CORESETs with (FIG. 18 shows an example of an LCID that may be associated with the one or more MAC CEs. A MAC entity of a base station may send (e.g., transmit) to a MAC entity of a wireless device one or more MAC CEs. The one or more MAC CEs may comprise at least one of:… a TCI State Indication for UE-specific PDCCH MAC CE; a TCI State Indication for UE-specific PDSCH MAC CE…etc., see [0358]. Each of the plurality of the downlink BWPs may be in one of an active state and an inactive state. A wireless device may perform operations via an active BWP (e.g., a DL BWP or an UL BWP). The operations may comprise transmitting an UL-SCH, transmitting a RACH monitoring a PDCCH, transmitting a PUCCH, receiving a DL-SCH, and/or initializing (or reinitializing) any suspended configured uplink grants of configured grant Type 1 according to a stored configuration, see [0404]. The one or more parameters (and/or the one or more second parameters) may comprise at least one of: a control resource set identified by a control resource set index…an indication for a presence or absence of a TCI field for DCI format 1_0 or 1_1 transmitted on the control resource set, see [0405].).
As noted above, Zhou is silent about the aforementioned missing/crossed limitations of: (1) the UE determines the BFD resource set based on at least one of the first or second CORESETs with a transmission configuration indication (TCI) state associated with a random access channel (RACH) resource. 
However, in an analogous art, Yi discloses the missing/crossed limitations comprising: (1) the UE determines the BFD resource set based on at least one of the first or second CORESETs with a transmission configuration indication (TCI) state associated with a random access channel (RACH) resource (The method includes receiving a Media Access Control (MAC) Control Element (CE) indication, performing a Random Access Channel (RACH) procedure, determining a Transmission Configuration Indicator (TCI) state of Control Resource Set (CORESET) 0 based on most recent of the MAC CE indication or the RACH procedure, and monitoring the CORESET 0 based on the determined TCI state, see [007].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Zhou’s  method by adding the teachings of Yi in order to make a more effective method by configuring in a more efficient manner according to a transmitted SS/PBCH block, see (Cirik, [0263].).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411                                                                                                                                                                                                        



/GARY MUI/Primary Examiner, Art Unit 2464